Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 and 13-17 are pending.  Claims 12 and 18 have been canceled.  Note that, Applicant’s amendment and arguments filed 9/22/22 have been entered. 
Claims 13- 17 remain withdrawn from consideration by the examiner as being drawn to an invention non-elected with traverse.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 9/22/22 have been withdrawn:
	The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Cooper et al., US 6,492,322 in view of Schramm et al., US 2015/0315521 A1, has been withdrawn.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent upon instant claim 1, wherein instant claim 1 requires a preservative; instant claim 4 states that the composition further comprises a preservative which does not further limit instant claim 1.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (US 6,492,322). 
Cooper et al disclose aqueous, stable, preferably concentrated liquid textile softening compositions comprising fabric softener active and cationic polymer (abstract) The softener preferably comprises diester quaternary ammonium compounds, which are ester quats. The compositions contain about 2% to about 60% of softener and about 0.001% to about 10% of cationic polymer (passage bridging cols. 2 and 3). Suitable polymers include polyquaternium-7 (col. 8, lines 30+). Compositions preferably have a viscosity of 50-500 cP (col. 34, lines 60-61). At col. 24, lines 25+, Cooper discloses that viscosity modifiers may be added. Any material which increases viscosity may be fairly considered to be a thickener. Regarding claim 2, Example 1 contains a number of ingredients, but no other surfactants. Regarding claim 4, colorant and perfume are present in Example 1 as well. Preservative and other ancillary ingredients are disclosed at col. 32, lines 5+. Regarding claim 5, determination of amounts of ingredients which are suitable for their disclosed purposes amounts to routine experimentation. Regarding claims 6 and 7, as no other softeners or polymers are disclosed as mandatory, it would be obvious to formulate a composition in which the softener consists of ester quat and the polymer consists of polyquaternium-7. Note the non-surfactant thickeners disclosed at col. 28, lines 28+.  While aminotrimethyl phosphonic acid is not disclosed, addition of chelants is disclosed at col. 29, line 26.  Cooper et al exemplify compositions containing 1.28% by weight of perfume.  See column 35, lines 40-69.  
Cooper et al do not teach, with sufficient specificity, a composition containing an esterquat, polyquaternium-7, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an esterquat, polyquaternium-7, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Cooper et al suggest a composition containing an esterquat, polyquaternium-7, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (US 6,492,322) as applied to claims 7-11 above, and further in view of WO2004/061066.
Cooper et al are relied upon as set forth above.  However, Cooper et al do not teach the use of lactic acid and aminotrimethylphosphonic acid, or a composition containing an esterquat, polyquaternium-7, lactic acid, aminotrimethylphosphonic acid, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
	‘066 teaches a stable concentrated aqueous fabric softening composition.  See Abstract.  ‘066 teaches that in the prior art of fabric softening compositions, thickening agents (i.e., viscosity modifiers) may be use in amounts of at least 0.001% by weight.  See page 2.  Additionally, the compositions may contain perfume, from 0 to 2% by weight of a preservative such as solutions of lactic acid, etc.  Also, the compositions may contain a sequestering agent in amounts from 0.001% to 2% by weight and include aminotrimethylenephosphonic acid, etc.  See pages 7 and 8.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use lactic acid and aminotrimethylenephosphonic acid in the composition taught by Cooper et al, with a reasonable expectation of success, because ‘066 teaches the use of lactic acid as a preservative and aminotrimethylene phosphonic acid as a chelating agent in a similar composition and further, Cooper et al teach the use of preservative and chelating agents in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickener in the composition taught by Cooper et al in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because ‘066 teaches the use of a thickener in the same amounts as recited by the instant claims, and further Cooper et al teach the use of thickeners in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an esterquat, polyquaternium-7, lactic acid, aminotrimethylphosphonic acid, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Cooper et al in view of ‘066 suggest a composition containing an esterquat, polyquaternium-7, lactic acid, aminotrimethylphosphonic acid, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Cooper et al, Applicant states that Cooper et al fails to teach or fairly suggest a “preservative comprising in combination of lactic acid and aminotrimethylphosphonic acid”.  Additionally, Applicant states that the Examples of Cooper et al teach an amount fabric softening agent in amounts that exceed amounts greater than 0 to 20% by weight as recited by the claims.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and as set forth above, that the broad teachings of Cooper et al in view of WO2004/061066 suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).
For example, Cooper et al clearly teach that the compositions contain about 2% to about 60% of softener (passage bridging cols. 2 and 3 of Cooper et al) which would clearly suggest for example, 3% or 5% of a fabric softening agent and would fall within the scope of the instant claims.  Additionally, the Examiner asserts that ‘066 is analogous prior art to the claimed invention and Cooper et al and that one of ordinary skill in the art clearly would have looked to the teachings of ‘066 to cure the deficiencies of Cooper et al.  ‘066 is a secondary reference relied upon for its teaching of lactic acid and aminotrimethylenephosphonic acid.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use lactic acid and aminotrimethylenephosphonic acid in the composition taught by Cooper et al, with a reasonable expectation of success, because ‘066 teaches the use of lactic acid as a preservative and aminotrimethylene phosphonic acid as a chelating agent in a similar composition and further, Cooper et al teach the use of preservative and chelating agents in general.  Thus, the Examiner asserts that the teachings of Cooper et al in view of ‘066 are sufficient to render the claimed invention obvious under 35 USC 103.  
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that it has surprisingly been discovered that a method of reducing the fabric softening agent content of a known fabric care composition with established performance characteristics by substituting with a co-softening agent (e.g. PQ7) while maintaining similar or superior performance characteristics.  In response, note that, the Examiner asserts that the data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The comparative data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to any esterquat in broad amounts, polyquaternium-7 in any amount, lactic acid and aminotrimethylphosphonic acid in any amount, and any thickener in broad amounts, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Thus, the Examiner asserts that the data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/November 17, 2022